EXHIBIT 10.57

 
SECOND AMENDMENT TO SERIES D WARRANT TO PURCHASE SHARES OF COMMON STOCK OF BPO
MANAGEMENT SERVICES, INC.
 
This Second Amendment to Series D Warrant to Purchase Shares of Common Stock of
BPO Management Services, Inc. (this “Amendment”) is effective as of March 24,
2008, by BPO Management Services, Inc., a Delaware corporation (“Issuer”), in
favor of _______________ (“Holder”).  Issuer and Holder are, together, the
“Parties.”
 
RECITALS
 
WHEREAS, Issuer, Holder and certain other investors entered into that certain
Series D Convertible Preferred Stock Purchase Agreement, dated June 13, 2007
(the “Stock Purchase Agreement”), pursuant to which Holder and the other
investors purchased shares of Issuer’s Series D Convertible Preferred Stock and
warrants to purchase shares of Issuer’s Series D-2 Convertible Preferred Stock
and Common Stock (each of such warrants is described below);
 
WHEREAS, in connection with the Stock Purchase Agreement, Issuer previously
granted to Holder that certain Series J Warrant to Purchase Shares of Preferred
Stock of Issuer, which was numbered W-J-07-__, was dated and issued June 13,
2007 (the “Series J Warrant”), and entitled Holder to exercise the Series J
Warrant in accordance with the terms contained therein for the purchase of up to
__________ shares of Issuer’s Series D-2 Convertible Preferred Stock (the
“Series J Covered Shares”) at an initial per-share Warrant Price (as defined in
Section 9 of the Series J Warrant) of $14.40 (the “Series J Original Warrant
Price”);
 
WHEREAS, effective as of September 28, 2007, Issuer amended the Series J Warrant
pursuant to that certain Amendment to Series J Warrant to Purchase Shares of
Preferred Stock of Issuer (the “First Amendment”) in order to reduce the Series
J Warrant Price from $14.40 to $9.60 for the period commencing on September 28,
2007 and ending on October 10, 2007;
 
WHEREAS, pursuant to the First Amendment, Holder exercised the Series J Warrant
with respect to _________ percent (or _________) of the Series J Covered Shares
(the “Partial Series J Exercise”);
 
WHEREAS, in connection with the Stock Purchase Agreement, Issuer also previously
granted to Holder (a) that certain Series A Warrant to Purchase Shares of Common
Stock of Issuer, which was numbered W-A-07-__, was dated and issued June 13,
2007 (the “Series A Warrant”), and entitled Holder to exercise the Series A
Warrant in accordance with the terms contained therein for the purchase of up to
_________________ shares of Issuer’s Common Stock at an initial per-share
Warrant Price (as defined in Section 9 of the Series A Warrant) of $0.90; (b)
that certain Series B Warrant to Purchase Shares of Common Stock of Issuer,
which was numbered W-B-07-__, was dated and issued June 13, 2007 (the “Series B
Warrant”), and entitled Holder to exercise the Series B Warrant in accordance
with the terms contained therein for the purchase of up to ______________ shares
of Issuer’s Common Stock at an initial per-share Warrant Price (as defined in
Section 9 of the Series B Warrant) of $1.25; (c) that certain Series C Warrant
to Purchase Shares of Common Stock of Issuer, which was numbered W-C-07-__, was
dated and issued June 13, 2007 (as amended from time to time, the “Series C
Warrant”), and, subject to certain conditions precedent, entitled Holder to
exercise the Series C Warrant in accordance with the terms contained therein for
the purchase of up to __________ shares of Issuer’s Common Stock (the “Series C
Covered Shares”) at an initial per-share Warrant Price (as defined in Section 9
of the Series C Warrant) of $1.35 (the “Series C Original Warrant Price”), as
amended by that certain Amendment to Series C Warrant to Purchase Shares of
Common Stock of Issuer effective as of September 28, 2007, which, following the
Partial Series J Exercise reduced the Series C Original Warrant Price as to
__________ percent of the Series C Covered Shares to $0.01 for the remainder of
the term of the Series C Warrant; and (d) that certain Series D Warrant to
Purchase Shares of Common Stock of Issuer, which was numbered W-D-07-__, was
dated and issued June 13, 2007 (as amended from time to time, the “Series D
Warrant” and, together with the Series J Warrant, the Series A Warrant, the
Series B Warrant, and the Series C Warrant, the “Warrants”), and entitled Holder
to exercise the Series D Warrant in accordance with the terms contained therein
for the purchase of up to ____________ shares of Issuer’s Common Stock (the
“Series D Covered Shares”) at an initial per-share Warrant Price (as defined in
Section 9 of the Series D Warrant) of $1.87 (the “Series D Original Warrant
Price”), as amended by that certain Amendment to Series D Warrant to Purchase
Shares of Common Stock of Issuer effective as of September 28, 2007, which
following the Partial Series J Exercise reduced the Series D Original Warrant
Price as to ____________ percent of the Series D Covered Shares to $1.10 for the
remainder of the term of the Series D Warrant;
 

 

--------------------------------------------------------------------------------

 

WHEREAS, Issuer has determined that it will provide another enhanced opportunity
to obtain financing from Holder and certain other parties who originally
received warrants at the same time and on the same terms as the Warrants (the
“Other Warrant Holders”), by offering a reduction to the Series J Original
Warrant Price for all of the remaining, unexercised Series J Covered Shares,
which reduction shall be available until April 18, 2008, pursuant to a Second
Amendment to Series J Warrant to Purchase Shares of Preferred Stock of BPO
Management Services, Inc.;
 
WHEREAS, in furtherance of the foregoing, Issuer has also determined that, in
the event that Holder exercises any portion of the remaining, unexercised Series
J Warrant affected by such reduction to the Series J Original Warrant Price, the
Series C Original Warrant Price and Series D Original Warrant Price shall be
reduced by amendments to the Series C Warrant and the Series D
Warrant  effective for the remainder of the term of the Series C Warrant and the
Series D Warrant, respectively, to $0.01 per share and $0.01 per share,
respectively, for the same percentage of the Series C Covered Shares and Series
D Covered Shares as the percentage of such Series J Covered Shares exercised
between the date hereof and April 18, 2008 (i.e., if Holder exercises
one-quarter (1/4) of the Series J Warrant during said period, the Series C
Original Warrant Price and the Series D Original Warrant Price shall be reduced
as described herein for an additional one-quarter (1/4) of the original Series C
Warrant and Series D Warrant);
 
WHEREAS, the Certificate of Designation of the Relative Rights and Preferences
of the Series D Convertible Preferred Stock of Issuer (the “Series D Certificate
of Designation”) and the Certificate of Designation of the Relative Rights and
Preferences of the Series D-2 Convertible Preferred Stock of Issuer (the “Series
D-2 Certificate of Designation” and, together with the Series D Certificate of
Designation, the “Certificates of Designation”) provide for certain
anti-dilution protection in the event that Issuer issues any shares of its
Common Stock or any warrants to purchase its Common Stock for a per-share price
less than the then-current applicable conversion price of the Series D
Convertible Preferred Stock and Series D-2 Convertible Preferred Stock of
Issuer, respectively;
 

 
2

--------------------------------------------------------------------------------

 

WHEREAS, each of the Warrants provides for certain anti-dilution protection in
the event that Issuer issues any shares of its Common Stock or any warrants to
purchase its Common Stock for a per-share price less than the then-current
“Warrant Price” for such Warrant;
 
WHEREAS, Section 11 of the Series D Warrant requires that the Series D Warrant
be amended only by written instrument(s) executed by Issuer and the holders of
warrants exercisable for a majority of the shares of Common Stock of Issuer
issuable upon exercise of the then-outstanding Series D Warrants issued to
Holder and the Other Warrant Holders (the “Majority Holders”);
 
WHEREAS, Issuer shall be deemed to have obtained the signature of the Majority
Holders upon its receipt of signed acknowledgements to this Amendment and/or the
amendments provided to the Other Warrant Holders representing the requisite
number of covered shares and, if Holder has not provided its signed
acknowledgement to this Amendment by the time Issuer has obtained the written
consent of the Majority Holders, Holder’s signature shall only be required to
evidence its agreement that this Amendment and the other amendments referenced
herein do not trigger any anti-dilution protection set forth in the Warrants or
the Certificates of Designation; and
 
WHEREAS, the Parties desire to amend the Series D Warrant to memorialize this
understanding and to execute amendments to the Series J Warrant and the Series C
Warrant (in form and substance which is substantially similar to this
Amendment).
 
NOW, THEREFORE, in consideration of the promises and covenants made herein, and
for such other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:
 
ARTICLE 1
AMENDMENT


1.          Amendment; Waiver.
 
1.1          Amendment to Series D Warrant.  For purposes of this Amendment,
“Amendment Eligible Shares” shall mean that number of shares calculated pursuant
to the product of (a) the percentage of the remaining, unexercised Reissued
Series J Warrant actually exercised by Holder during the period commencing on
the date hereof and ending on April 18, 2008 multiplied by (b) the original
number of Series D Covered Shares.  Effective solely for any exercise by Holder
of up to one hundred percent (100%) of the Amendment Eligible Shares
(collectively, the “Amended Warrant Price Shares”) occurring during the
remainder of the term of the Series D Warrant, the “Warrant Price” specified in
Section 9 of the Series D Warrant shall be $0.01 per share of such Covered
Shares.
 


 

 
3

--------------------------------------------------------------------------------

 

1.2          Waiver of Certain Anti-Dilution Protections.  Issuer hereby
represents that, concurrently with the delivery of this Amendment to Holder, it
is delivering to each of the Other Warrant Holders an amendment to its
respective outstanding Series D Warrant for its consideration and acceptance,
which amendment is identical to this Amendment in form and
substance.  Accordingly, the Parties agree that neither the contemplated
amendments to, nor any offer or exercise of, the warrants held by the Other
Warrant Holders at the prices contained herein shall be deemed to trigger, or
give rise to the triggering of, any anti-dilution protection contained in the
Warrants or the Certificates of Designation.  Notwithstanding anything to the
contrary contained in the Warrants or the Certificates of Designation, neither
the transactions contemplated by this Amendment nor the issuance of any of the
Amended Warrant Price Shares during the Amendment Effective Period to Holder,
any Other Warrant Holder, or any of their respective affiliates shall result in
the imposition of any of the anti-dilution protections in favor of the Holder
contained in the Warrants or the Certificates of Designation.  The waivers set
forth in this Section 1.2 shall be effective independently of whether Holder
exercises its Series J Warrant during the Amendment Effective Period.
 
ARTICLE 2
MISCELLANEOUS PROVISIONS
 
2.          Miscellaneous Provisions.
 
2.1          No Further Amendments.  Except as amended by this Amendment and the
First Amendment, the Series D Warrant remains unmodified and in full force and
effect.  In the event of any inconsistency between the provisions of the Series
D Warrant and the provisions of this Amendment, the provisions of this Amendment
shall prevail.  This Amendment may only be modified or amended by a written
agreement executed by Issuer, and consented to by Holder, with the same
formalities and in the same manner as this Amendment.
 
2.2          Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but all of which when
taken together shall constitute one and the same instrument.  Facsimiles or
portable document files transmitted by e-mail containing original signatures
shall be deemed for all purposes to be originally signed copies of the documents
which are the subject of such facsimiles or files.
 
2.3          Binding on Successors. This Amendment shall be binding upon and
shall inure to the benefit of the successors and permitted assigns of the
Parties.
 
2.4          Entire Agreement.  The Series D Warrant as amended by this
Amendment contains the entire understanding between the Parties and supersedes
any prior written or oral agreements between them respecting the subject matter
contained herein.  There are no representations, agreements, arrangements or
understandings, oral or written, between the Parties relating to the subject
matter hereof that are not fully expressed herein.
 


 
[SIGNATURE PAGE TO FOLLOW]
 

 
4

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Parties hereto have executed or have caused a duly
authorized officer to execute this Amendment all effective as of the day and
year first above written.
 
ISSUER:
 
   
BPO MANAGEMENT SERVICES, INC.,
a Delaware corporation
         
By:     ______________________________
Name: Patrick A. Dolan
Its:      Chief Executive Officer
                     
HOLDER:
 
   
The undersigned hereby consents to the amendments and waivers set forth herein:
 
 
___________________________________
         
By: ________________________________
Name:______________________________
Its: ________________________________
Date: _____________________________   
         



 

5
 

--------------------------------------------------------------------------------